 Case 2:20-cv-00078-JRG Document 8-3 Filed 06/10/20 Page 1 of 2 PageID #: 62



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


CELLULAR COMMUNICATIONS                          §
EQUIPMENT LLC,                                   §       Case No. 2:20-cv-00078-JRG
                                                 §
Plaintiff,                                       §
                                                 §
v.                                               §
                                                 §
HMD GLOBAL OY​,                                  §
                                                 §
Defendant.                                       §

                          DECLARATION OF REX C. FRYHOVER

I, Rex C. Fryhover, declare under 28 U.S.C. § 1746:

        1.       I am Head of Operations for HMD America, Inc. I have personal knowledge of

the matters set forth below and, if called as a witness, could and would testify competently

thereto.

        2.       HMD America, Inc. (“HMD America”) is a Florida corporation, with

headquarters at 1200 Brickell Avenue, Suite 510, Miami, Florida, where it currently employs

eleven people.

        3.       HMD America is a wholly owned subsidiary of HMD Global Oy (“HMD

Global”), a Finnish company with headquarters in Espoo, Finland.

        4.       HMD Global develops, manufactures, and markets mobile devices under the

Nokia brand name. HMD America imports and sells those mobile devices in the United States,

and provides in-country support to United States customers.




                                              –1–
Case 2:20-cv-00078-JRG Document 8-3 Filed 06/10/20 Page 2 of 2 PageID #: 63




         5.     HMD Global does not control HMD America's daily operations or policies, and

 HMD America employs its own leadership team. The companies hold separate board meetings,

 do not share management, and employ different people.

         6.     HMD Global and HMD America operate in separate countries, under separate

 bylaws, keep separate financial statements and separate books and records, and file separate

 tax returns.

         7.     HMD America does not accept service of process for HMD Global, and is not

 authorized to do so.

         I declare under penalty of perjury that the foregoing is true and correct. Executed in

 Miami, Florida, on June I 0, 2020.




                                                -2-
